Case 6:19-cv-00324-JCB-KNM Document 35 Filed 06/17/21 Page 1 of 2 PageID #: 217




                                        No. 6:19-cv-00324

                    Bruce Cliett Williamson and Maja Mason Steele,
                                        Plaintiffs,
                                            v.
                      Billy Bob Brady and Long Glade Lake, Inc.,
                                       Defendants.


                                              ORDER

                On July 17, 2019, plaintiffs Bruce Cliett Williamson and
             Maja Mason Steele filed this civil rights action. Doc. 1. The
             case was referred to United States Magistrate Judge K. Nicole
             Mitchell pursuant to 28 U.S.C. § 636(b).
                On November 24, 2020, defendants Billy Bob Brady and
             Long Glade Lake, Inc. filed a motion for partial judgment on
             the pleadings. Doc. 33. Plaintiffs did not file a response. On
             May 28, 2021, the magistrate judge entered a report recom-
             mending that the court grant defendants’ motion in part, dis-
             missing with prejudice Counts I and IV and dismissing with-
             out prejudice Counts V, VI, and VII. 1 Doc. 34. No objections
             were filed.
                 When no party objects to the magistrate judge’s report and
             recommendation, the court reviews it only for clear error. See
             Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
             Cir. 1996). Having reviewed the magistrate judge’s report,
             and being satisfied that it contains no clear error, the court ac-
             cepts its findings and recommendation. Defendants’ motion
             is granted in part. Plaintiffs’ claims under Counts I and IV are
             dismissed with prejudice and plaintiffs’ claims under Counts
             V, VI, and VII are dismissed without prejudice.



                1   The court previously dismissed counts II and III. See Doc. 32.
Case 6:19-cv-00324-JCB-KNM Document 35 Filed 06/17/21 Page 2 of 2 PageID #: 218




                                 So ordered by the court on June 17, 2021.



                                            J. C AMPBELL B ARK ER
                                          United States District Judge




                                       -2-
